Citation Nr: 0936572	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-19 847	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to July 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In May 2009, the Veteran testified at a travel board hearing 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with his 
claims folders.  

At the time of the May 2009 hearing, the record was held open 
for 60 days to afford the Veteran an opportunity to submit 
additional evidence.  Prior to the end of the 60-day period, 
the Veteran's representative indicated in a July 2009 letter 
to the RO, that they were withdrawing their power of attorney 
for the Veteran.  The letter indicates that the Veteran was 
sent a copy of the letter.  It appears that proper procedures 
were followed for a representative to withdraw their services 
prior to certification of the appeal to the Board in July 
2009.  See 38 C.F.R. § 20.608 (2008).  Moreover, the Veteran 
has not objected to the withdrawal, and, as evidenced by the 
subsequent decision, there is no reason to conclude that such 
withdrawal will adversely impact his interests.

A review of the claims files reveals that, although the claim 
was developed and addressed on its merits at the time of the 
May 2009 hearing, the June 2005 rating decision clearly 
reopened and then denied the Veteran's claim of entitlement 
to service connection for PTSD on its merits.  However, the 
Board has a duty, under applicable law, to address the "new 
and material evidence" requirement in this claim.  If it is 
found that no new and material evidence has been submitted, 
the merits of the claim may not be considered.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  
Accordingly, the Board has recharacterized the issue to 
reflect the appropriate adjudicatory consideration of the 
Veteran's claim, as indicated on the title page of this 
decision.

The merits of the Veteran's claim for service connection for 
PTSD will be addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A November 2001 rating decision denied service connection 
for PTSD on the bases that the Veteran did not have a 
confirmed diagnosis of PTSD and had not submitted sufficient 
evidence to verify his alleged stressors.  The Veteran did 
not initiate an appeal of the adverse determination.

3.  The evidence received since the November 2001 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for PTSD.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD, and the 
claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

The Board has considered the Veteran's claim with respect to 
VA's duties to notify and assist a claimant.  The Board finds 
that any defect with respect to content or the timing of the 
receipt of the notice requirements is harmless error in the 
case.  38 U.S.C.A. §§ 5100 et. seq. (West 2002).  Given the 
favorable outcome noted below, no conceivable prejudice to 
the Veteran could result from this adjudication.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the additional 
delay in the adjudication of this issue, which would result 
from a remand solely to allow the RO to apply the applicable 
notification and assistance duties, would not be justified.

Analysis

The Veteran is seeking to reopen his claim of entitlement to 
service connection for PTSD.  The claim was previously denied 
by a November 2001 rating decision on the bases that there 
was no confirmed diagnosis of PTSD and the Veteran had not 
submitted sufficient information to attempt to verify his 
alleged stressors.  The Veteran did not appeal the November 
2001 rating decision.  That decision is final and binding on 
him based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.150(d), 20.302, 20.1103 (2008). 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The evidence associated with the claims files subsequent to 
the November 2001 rating decision includes Vet Center 
treatment records dated from May to September 2004 and a July 
2004 assessment indicating a diagnosis of PTSD based on the 
Veteran's stated history of inservice stressors, VA treatment 
records, including a July 2009 assessment and an April 2005 
VA examination report indicating diagnoses of PTSD based on 
the Veteran's stated history of inservice stressors, written 
statements from the Veteran's sister, a copy of a reported 
newspaper article regarding rocket attacks on U.S. air bases 
in Vietnam, and the Veteran's own testimony and assertions.  
The Board has thoroughly reviewed the evidence associated 
with the claims files subsequent to the November 2001 rating 
decision and finds that this evidence constitutes new and 
material evidence which is sufficient to reopen the 
previously denied claim for service connection for PTSD.  
This evidence is certainly new, in that it was not previously 
of record.  The Board also finds that the submitted VA 
treatment records and psychiatric examination, indicating the 
Veteran currently has a diagnosis of PTSD related to his 
alleged inservice stressors, represents evidence that is new, 
not cumulative or redundant.  This newly submitted evidence 
is also material because it provides medical evidence of a 
current PTSD diagnosis, and thus, it relates to an 
unestablished fact necessary to substantiate the claim.  The 
submitted evidence also provides more specific information 
regarding the Veteran's alleged stressors which also relates 
to an unestablished fact necessary to substantiate the claim.  
Therefore, the submitted medical evidence and stressor 
evidence raise a reasonable possibility of substantiating the 
claim.  Accordingly, the Board finds that new and material 
evidence has been presented to reopen the Veteran's 
previously denied claim for service connection for PTSD.  


ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for PTSD is reopened.  To this 
extent only, the appeal is granted.


REMAND

Having reopened the Veteran's previously denied claim of 
entitlement to service connection for PTSD, the Board may 
proceed with adjudication of this claim only after ensuring 
compliance with VA's duties to notify and assist the Veteran.  
See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2008).

The Board notes that earlier VA and private treatment 
records, beginning in 1987, show the Veteran was periodically 
treated for diagnosed depression, dysthymic disorder and 
adjustment disorder.  Although a March 1988 private treatment 
record notes that he reported his unit in Vietnam was almost 
all wiped out after an ambush, an April 1998 VA treatment 
record notes that he did not believe that he had PTSD and 
indicated that he felt he was troubled before then.  

A July 2004 Vet Center assessment report and an April 2005 VA 
psychiatric examination report both indicate the Veteran was 
diagnosed with PTSD.  Both assessments were based on the 
Veteran's stated stressors that include: 1. witnessing a 
bound Vietnamese civilian prisoner being pushed off a 
helicopter at a high altitude; 2. witnessing many instances 
of combat atrocities and cover-ups of such; 3. being 
responsible for writing to the families of dead soldiers, 
covering up deaths due to suicides, violence between soldiers 
and "fraggings."  The Veteran did not respond to a November 
2004 VA letter requesting more detailed information about the 
stressors for verification purposes.

During his May 2009 hearing before the undersigned, the 
Veteran testified that he experienced two stressors while in 
Vietnam.  He testified that he initially witnessed a direct 
hit from a rocket on a dispensary on his base on or about 
November 30, 1970.  He also testified that he was assigned as 
an information or press officer to the headquarters of the 
196th Infantry Brigade in January 1971.  This assignment 
required his being inserted into the field with the troops to 
develop his stories.  On approximately January 10th, the unit 
he was inserted into was ambushed and there was an exchange 
in which 5 Vietnamese were killed and 4 or 5 Americans were 
wounded.  A July 2009 VA psychiatric examiner determined the 
Veteran did have PTSD as a result of these alleged in-service 
stressors.  An August 2009 VA memorandum in the Veteran's 
claims files indicates that a request for verification of a 
rocket attack on or about November 30, 1970, was submitted to 
the Joint Service Records Research Center (JSRRC), and that a 
response could take from 30 to 60 days.  Unfortunately, the 
results of the request have not been associated with the 
claims files as yet and there is no indication that the 
request included information regarding the Veteran's second 
alleged stressor.  

A denial of service connection for PTSD because of an 
unconfirmed stressor is improper unless the Veteran has 
failed to provide the basic information required to conduct 
research, or JSRRC, in this case, has confirmed that the 
stressor cannot be verified.  If the JSRRC requests a more 
specific description of the stressor in question, the Veteran 
should immediately be asked to provide the necessary 
information.  See VA Adjudication Procedure Manual M21-1MR, 
Part III, Subpart iv., Ch. 4, Section H, part 32(k) (Aug. 1, 
2006); VA Adjudication Procedure Manual M21-1MR, Part III, 
Subpart ii, Ch. 1, Section D, part 15(l) (Sept. 29, 2006).  
Therefore, on remand, VA should attempt to verify the claimed 
inservice stressors with the additional information provided 
at the Veteran's personal hearing and in written statements.

Accordingly, the case is REMANDED for the following action:

1.  VA should provide JSRRC, 7798 Cissna 
Road, Springfield, Virginia 22150, with a 
summary of the Veteran's stressors, 
including the above-mentioned stressors, 
and copies of his DD Form 214 and any 
other appropriate service personnel 
records.  JSRRC should be requested to 
provide any additional information that 
might corroborate the Veteran's alleged 
stressors.  JSRRC should also be 
requested to furnish the unit history and 
operational reports for the units the 
Veteran was assigned to while in Vietnam, 
for the period during which he served 
with such units.  Any negative responses 
or attempts to obtain records that are 
ultimately unsuccessful, should be 
documented in the claims folder.

2.  Thereafter, VA should review the 
files and make a specific written 
determination with respect to whether the 
Veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.  

3.  If, and only if, a stressor is 
verified, then the Veteran should be 
afforded a VA psychiatric examination.  
The examiner should be provided a list of 
any stressors verified by the RO.  The 
claims files and a separate copy of this 
remand must be provided to the examiner 
for review.  The examiner should 
determine whether the Veteran has PTSD 
based on a verified in-service stressor.  
If PTSD is diagnosed, the examiner must 
explain whether and how each DSM IV 
diagnostic criterion is or is not 
satisfied, and identify the verified 
stressor(s) supporting the diagnosis.  A 
complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.  The report of the psychiatric 
examination should be associated with the 
Veteran's claims folders.

The Veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD on a de novo 
basis.  If the issue on appeal remains 
denied, a supplemental statement of the 
case should be provided to the Veteran.  
After the Veteran has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


